 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
 3   850 W. Adams, Suite 201
     Phoenix, Arizona 85007
 4
     Telephone: 602-382-2700
 5
 6
     RUBEN L. IÑIGUEZ
     California State Bar #145916
 7   Asst. Federal Public Defender
 8   Attorney for Defendant
     ruben_iniguez@fd.org
 9
                      IN THE UNITED STATES DISTRICT COURT
10
                                 DISTRICT OF ARIZONA
11
12   In the Matter of Extradition of                No. MJ-20-08033-PHX-MTM
13   Ali Yousif Ahmed Al-Nouri,                     NOTICE OF SUBSTITUTION
                                                         OF COUNSEL
14                 Defendant.
15
16
17
             Pursuant to Local Rule of Civil Procedure 83.3(b)(4), Assistant Federal
18
     Public Defender Ruben L. Iñiguez, District of Arizona, hereby gives notice that he
19
     is substituted as counsel of record for Ali Yousif Ahmed Al-Nouri, terminating
20
     Jami Johnson, Assistant Federal Public Defender, for all further proceedings in this
21
22
     case.

23           Excludable delay under 18 U.S.C. § 3161(h)(1)(F) may occur as a result of
24   this motion or from any order based thereon.
25                 Respectfully submitted: July 20, 2021.
26                                     JON M. SANDS
                                       Federal Public Defender
27
28
                                       RUBEN L. IÑIGUEZ
 1   Asst. Federal Public Defender
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
